Johnston, J.
(dissenting) : The penalties upon delinquent school taxes are added to and in law become a part of the school taxes. (The State, ex rel., v. Bowker, 4 Kan. 114; Kansas Pacific Rly. Co. v. Amrine, 10 id. 318; Smith v. City of Frankfort, 2 Kan. App. 411, 42 Pac. 1003; The City of Burlington v. The B. & M. *709R. R. Co. 41 Iowa, 134.) It maybe doubted whether the legislature intended, by the proviso in section 7281 of the General Statutes of 1899, to divert school taxes raised for the payment of teachers’ wages and the maintenance of schools to a wholly different object and to the use and benefit of another municipality; but if such was its' intention it is entirely beyond its legislative power. (Const., art. 11, §4; The State v. City of Emporia, 57 Kan. 710, 47 Pac. 833.)